Citation Nr: 0732646	
Decision Date: 10/17/07    Archive Date: 10/26/07

DOCKET NO.  07-12 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 40 percent 
for sacroiliac sprain (low back disability).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sarah E. Abraham, Associate Counsel






INTRODUCTION

The veteran had active military service from January 1951 to 
January 1955. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The veteran's file was transferred to the 
RO in St. Petersburg, Florida that same month. 

In October 2007, pursuant to 38 U.S.C.A. § 7101 and 38 C.F.R. 
§ 20.900(c), the Board advanced the veteran's case on the 
docket in light of his age.


FINDING OF FACT

The veteran's low back disability is not manifested by 
unfavorable ankylosis, or incapacitating episodes having a 
total duration of less than 6 weeks during the past 12 
months.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 40 percent 
rating for a low back disability have not been met.  38 
U.S.C.A § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete, or substantially complete, 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  The notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  See Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  The notice 
should be provided to a claimant before the initial RO 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

In an April 2006 letter, the RO satisfied VA's foregoing 
notice requirements such that a reasonable person could be 
expected to understand what was needed to substantiate his 
claim, and thus the essential fairness of the adjudication 
was not frustrated.  Accordingly, the Board concludes that, 
even assuming a notice error, that error was harmless.  See 
Medrano v. Nicholson, No. 04-1009 (U.S. Vet. App. Apr. 23, 
2007); Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).

38 U.S.C.A. § 5103(a) notice requirements also apply to all 
five elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  The April 2006 letter provided the 
veteran the information required by Dingess.

With respect to VA's duty to assist, the Board notes that 
pertinent records from all relevant sources identified by 
him, and for which he authorized VA to request, have been 
associated with the claims folder.  38 U.S.C.A. § 5103A.  In 
addition, in May 2006, he was afforded a VA examination to 
assess the severity of his low back disability.  As such, the 
Board finds that there is no further action to be undertaken 
to comply with the provisions of 38 U.S.C.A. § 5103(a), 
§ 5103A, or 38 C.F.R. § 3.159, and that the veteran will not 
be prejudiced as a result of the Board's adjudication of his 
claim.  





Background and Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  The veteran's entire history is reviewed 
when making disability evaluations.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  
However, the current level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Further, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disabilities of the thoracolumbar spine are to be rated under 
the General Rating Formula for Diseases and Injuries of the 
Spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  
Under this rating formula, a 40 percent rating is assigned 
for forward flexion of the thoracolumbar spine to 30 degrees 
or less; or if there is favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent rating is warranted for 
unfavorable ankylosis of the entire thoracolumbar spine.  A 
100 percent evaluation is warranted if there is unfavorable 
ankylosis of the entire spine.  ("Unfavorable ankylosis" is 
defined, in pertinent part, as "a condition in which the 
entire thoracolumbar spine is fixed in flexion or extension" 
and produces various symptoms.  See Id., Note (5).)  These 
criteria are to be applied irrespective of whether there are 
symptoms such as pain (whether or nor it radiates), 
stiffness, or aching in the affected area of the spine, Id., 
and they "are meant to encompass and take into account the 
presence of pain, stiffness, or aching, which are generally 
present when there is a disability of the spine".  68 Fed. 
Reg. at 51,455 (Supplementary Information). 

Notes appended to the rating formula for diseases and 
injuries of the spine specify that, for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  Id., Note 
(2).  Provided, however, that, in exceptional cases, an 
examiner may state that because of age, body habitus, 
neurologic disease, or other factors not the result of 
disease or injury of the spine, the range of motion of the 
spine in a particular individual should be considered normal 
for that individual, even though it does not conform to the 
normal range of motion generally recognized by VA.  Id., Note 
(3).  Further, the term "combined range of motion" refers 
to "the sum of the range of forward flexion, extension, left 
and right lateral flexion, and left and right rotation"; 
provided, however, that the aforementioned normal ranges of 
motion for each component of spinal motion, as recognized by 
VA, are the maximum that can be used for calculation of the 
combined range of motion, and each range of motion 
measurement is to be rounded to the nearest five degrees  
Id., Notes (2) and (4).

Following a review of the available evidence in this case, 
and the applicable laws and regulations, it is the Board's 
conclusion that the weight of the evidence is against the 
assignment of an evaluation in excess of 40 percent for the 
veteran's low back disability.  

The file includes a March 2006 private medical record, 
completed by Markus Kornberg, M.D.  At that time, the veteran 
reported intermittent pain in the lower lumbar spine, 
extending to the buttock; however, pain did not extend to the 
posterior thighs and calves, and was not associated with 
paresthesias.  He did not have any radicular complaints.  Dr. 
Kornberg found that the veteran had a guarded gait and the 
lumbosacral motion was limited to pain mostly in flexion and 
extension.  Pain was localized to the mid to lower lumbar 
spine.  He had paralumbar tenderness without buttock 
tenderness.  A bilateral straight leg examination was 
positive for back pain and hamstring tightness.  
Neurologically, Dr. Kornberg found that the veteran was 
intact with symmetrical strength, sensibility, and reflexes.  
There was no lower extremity edema, his skin was intact, and 
pulses were present.  X-ray studies showed good solid fusion 
of the L5-S1 level.  The veteran had listhesis at the L4-L5 
level, the level above the fusion, which was a progression 
from prior 2001 x-ray films.  Dr. Kronberg diagnosed the 
veteran as having mechanical symptoms secondary to 
degenerative disease at the L4-L5 level with resultant 
degenerative listhesis.  

A VA examination was conducted in May 2006.  At that time, 
the veteran reported progressive worsening of his low back 
pain and weekly numbness.  He denied leg weakness, foot 
weakness, dizziness, unsteadiness, paresthesias, urinary 
problems, or bowel complaints.  The examiner found there was 
spasm about the lower spine, but no atrophy, guarding, pain 
with motion, tenderness, or weakness about the thoracolumbar 
spine.  Range of motion studies revealed forward flexion to 
90 degrees, background extension to 10 degrees, bilateral 
flexion to 20 degrees, and bilateral rotation to 20 degrees.  
There was no additional motion loss with repetition.  Motor, 
sensory, and reflex functions of both lower extremities was 
intact.  X-ray studies showed multilevel degenerative disc 
disease with intermittent radiculopathy.  The examiner 
diagnosed the veteran as having degenerative disc disease 
with intermittent radiculopathy.  

Another private physician, David B. Moats, D.P.M., submitted 
a letter dated in September 2007.  Dr. Moats noted the 
veteran's problems with his feet and legs, and stated that 
the veteran had "damages coming from his back so it is 
disability related at least 10 percent more disability."

With respect to Diagnostic Code 5236 (pertaining to 
sacroiliac injury and weakness), the Board acknowledges that 
the veteran has complained of limited motion and severe pain, 
and that there is objective evidence of some paralumbar 
tenderness, limitation of motion, and decreased function.  
However, as noted above, the objective evidence from Dr. 
Kronberg and the VA examiner shows that he can flex his back 
to at least 90 degrees, and that it is not ankylosed.  
Furthermore, the assessment provided by Dr. Moats is 
confusing at best, and in any case is unaccompanied by any 
objective physical findings, or the disability evaluation 
scale upon which he apparently is basing his view regarding 
10 percent more disability.  The Board finds that his 
statement is of no probative value in assessing the merits of 
this claim.  Accordingly, there is no basis for assigning a 
higher rating under the rating criteria and the veteran's 
claim must be denied.

The Board has also considered all other potentially 
applicable diagnostic codes.  Specifically, it must be noted 
that the evidence shows that the veteran has been diagnosed 
with degenerative disc disease.  Under Diagnostic Code 5243, 
intervertebral disc syndrome may be rated under the General 
Rating Formula for Diseases and Injuries of the Spine, or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation results in the higher evaluation when 
all disabilities are combined under § 4.25.  A 40 percent 
rating is warranted with incapacitating episodes having a 
total duration of at least 4 weeks but less than 6 weeks 
during the last 12 months.  A 60 percent evaluation is 
warranted with incapacitating episodes having a total 
duration of at least 6 weeks during the last 12 months.  The 
evidence of record does not show that the veteran's low back 
disability has manifested an incapacitating episode to 
warrant a rating in excess of 40 percent under Diagnostic 
Code 5243

In short, the weight of the evidence is against a disability 
rating in excess of 40 percent for a low back disability.  
The Board notes that when the preponderance of the evidence 
is against a claim, the doctrine of reasonable doubt is not 
for application.  See Ortiz v. Principi, 274 F. 3d 1361, 1365 
(Fed. Cir. 2001).  Furthermore, the Board has no reason to 
doubt that the veteran's service-connected low back 
disability limits his efficiency in certain tasks.  However, 
the evidence of record is not indicative of an exceptional or 
unusual disability picture and is not reflective of any 
factor that takes the veteran outside of the norm.  See Moyer 
v. Derwinski, 2 Vet. App. 289, 293 (1992); see also Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Accordingly, the Board finds 
that the veteran's disability picture does not warrant 
referral for the assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b).


ORDER

An evaluation in excess of 40 percent for a low back 
disability is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


